Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 1 of 13




      Exhibit 4
           Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 2 of 13



From:                     TrackingUpdates@fedex.com
Sent:                     Wednesday, February 10, 2021 9:34 AM
To:                       Woods, Samantha
Subject:                  FedEx Shipment 783574183011: Your package has been delivered




                  Hi. Your package was
              delivered Wed, 02/10/2021 at
                         9:28am.



                     Delivered to 3827 N HIGH ST, Worthington, OH 43085
                                OBTAIN PROOF OF DELIVERY




                                   Personal Message
                                   PSShip eMail Notification




                        TRACKING NUMBER          783574183011




                                                 1
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 3 of 13
                         FROM     Paul Weiss LLP
                                  1285 Avenue of the Americas
                                  New York, NY, US, 10019


                           TO     Andrew Anglin
                                  3827 N. High Street, suite 121
                                  Worthington, OH, US, 43085


                   REFERENCE      095544.0000172278


            SHIPPER REFERENCE     095544.0000172278


                     SHIP DATE    Tue 2/09/2021 07:11 PM


                 DELIVERED TO     Residence


               PACKAGING TYPE     FedEx Envelope


                        ORIGIN    New York, NY, US, 10019


                  DESTINATION     Worthington, OH, US, 43085


             SPECIAL HANDLING     Deliver Weekday
                                  Residential Delivery


             NUMBER OF PIECES     1


        TOTAL SHIPMENT WEIGHT     0.50 LB


                 SERVICE TYPE     FedEx Priority Overnight




                                  2
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 4 of 13
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 5 of 13
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 6 of 13
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 7 of 13
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 8 of 13
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 9 of 13
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 10 of 13
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 11 of 13
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 12 of 13
Case 9:17-cv-00050-DLC-KLD Document 236-5 Filed 04/21/21 Page 13 of 13
